19-36300-cgm           Doc 797       Filed 02/11/20 Entered 02/11/20 17:49:04                      Main Document
                                                 Pg 1 of 4


    Edward O. Sassower, P.C.                                     Steven J. Reisman
    Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
    KIRKLAND & ELLIS LLP                                         575 Madison Avenue
    KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
    601 Lexington Avenue                                         Telephone:     (212) 940-8800
    New York, New York 10022                                     Facsimile:     (212) 940-8776
    Telephone:     (212) 446-4800
    Facsimile:     (212) 446-4900
    -and-
    Chad J. Husnick, P.C.
    W. Benjamin Winger (admitted pro hac vice)
    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP
    300 North LaSalle Street
    Chicago, Illinois 60654
    Telephone:       (312) 862-2000
    Facsimile:       (312) 862-2200

    Co-Counsel for the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                         )
    In re:                                                               )    Chapter 11
                                                                         )
    BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                         )
                                       Debtors.                          )    (Jointly Administered)
                                                                         )

                 NOTICE OF (I) ENTRY OF CONFIRMATION ORDER,
       (II) OCCURRENCE OF EFFECTIVE DATE, AND (III) RELATED BAR DATES

        PLEASE TAKE NOTICE that on February 5, 2020, the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”), entered an order [Docket
No. 789] confirming the Joint Chapter 11 Plan of Barneys New York, Inc. and Its Debtor Affiliates
[Docket No. 611-C] (as amended, supplemented, or otherwise modified from time to time,
the “Plan”) (attached as Exhibit A to the Confirmation Order). 2



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
      Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
      Madison Avenue, 9th Floor, New York, NY 10065.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Plan.
19-36300-cgm      Doc 797      Filed 02/11/20 Entered 02/11/20 17:49:04            Main Document
                                           Pg 2 of 4



      PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
February 11, 2020.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Confirmation Order, the
release, injunction, and exculpation provisions in Article VIII of the Plan are now in full force and
effect.

        PLEASE TAKE FURTHER NOTICE that pursuant to Article V.E of the Plan, unless
otherwise provided by a Final Order of the Court, all Proofs of Claim with respect to Claims arising
from the rejection of Executory Contracts or Unexpired Leases pursuant to the Plan or the
Confirmation Order, if any, must be Filed with the Bankruptcy Court within 30 days of the later
of (1) the date of entry of an order of the Court (including the Conformation Order) approving
such rejection, (2) the effective date of such rejection, or (3) the Effective Date. Any Claims
arising from the rejection of an Executory Contract or Unexpired Lease not Filed with the
Bankruptcy Court within such time will be automatically disallowed, forever barred from
assertion, and shall not be enforceable against the Debtors or the Wind-Down Debtors, the
Estates, or their property without the need for any objection by the Wind-Down Debtors or
further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity,
and any Claim arising out of the rejection of the Executory Contract or Unexpired Lease
shall be deemed fully satisfied and released, notwithstanding anything in the Schedules or a
Proof of Claim to the contrary. All Allowed Claims arising from the rejection of the Debtors’
Executory Contracts or Unexpired Leases shall be classified as Unsecured Claims.

        PLEASE TAKE FURTHER NOTICE that except as otherwise provided by the
Confirmation Order, the Plan, or a Final Order of the Court, the deadline for filing requests for
payment of Administrative Claims (other than (1) Professional Fee Claims and (2) Administrative
Claims subject to 11 U.S.C. § 503(b)(1)(D)) shall be (a) with respect to Claims that arose after
December 15, 2019 and before the Confirmation Date, March 6, 2020 (i.e., 30 days after the
Confirmation Date) and (b) with respect to Claims that arose on or after the Confirmation Date,
March 12, 2020 (i.e., 30 days after the Effective Date). If the Holder of an Administrative Claim
(other than Professional Fee Claims) that is required to but does not file and serve a request for
payment of such Administrative Claim by the applicable Administrative Claims Bar Date, such
Holder shall be forever barred from asserting such Administrative Claims against the Debtors, the
Wind-Down Debtors, their Estates, or the Plan Administrator.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Plan, the deadline to file final
requests for payment of Professional Fee Claims is March 27, 2020 (i.e., 45 days after the
Effective Date) (the “Professional Fee Application Deadline”). All Professionals must file final
requests for payment of Professional Fee Claims by no later than the Professional Fee Application
Deadline to receive final approval of the fees and expenses occurred in the Chapter 11 Cases.

        PLEASE TAKE FURTHER NOTICE that copies of the Confirmation Order, the Plan,
and all other documents filed in these chapter 11 cases are available free of charge by visiting
https://cass.stretto.com/barneys/docket or by calling the Debtors’ restructuring hotline at
(855) 202-8711 (toll free) or (949) 346-3310 (international). You may also obtain copies of any
pleadings filed in these chapter 11 cases for a fee via PACER at: http://www.nysb.uscourts.gov.


                                                 2
19-36300-cgm      Doc 797     Filed 02/11/20 Entered 02/11/20 17:49:04           Main Document
                                          Pg 3 of 4



       PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding on the
Debtors, the Wind-Down Debtors, any and all Holders of Claims or an Interests (irrespective of
whether such Holders of Claims or Interests are deemed to have accepted or rejected the Plan), the
Purchasers and their affiliates, all Entities that are parties to or subject to the settlements,
compromises, releases, and injunctions described in the Plan, each Entity acquiring property under
the Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired Leases with
the Debtors.

       PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order contain
other provisions that may affect your rights. You are encouraged to review the Plan and the
Confirmation Order in their entirety.



                          [Remainder of page intentionally left blank]




                                                3
19-36300-cgm    Doc 797    Filed 02/11/20 Entered 02/11/20 17:49:04          Main Document
                                       Pg 4 of 4



Dated: February 11, 2020         /s/ Joshua A. Sussberg, P.C.
New York, New York               Edward O. Sassower, P.C.
                                 Joshua A. Sussberg, P.C.
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 -and-
                                 Chad J. Husnick, P.C.
                                 W. Benjamin Winger (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200
                                 -and-
                                 Steven J. Reisman
                                 KATTEN MUCHIN ROSENMAN LLP
                                 575 Madison Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 940-8800
                                 Facsimile:    (212) 940-8776

                                 Co-Counsel for the Debtors and Debtors in Possession

                       IF YOU HAVE ANY QUESTIONS
          ABOUT THIS NOTICE, PLEASE CONTACT STRETTO BY
   CALLING (855) 202-8711 (TOLL-FREE) OR (949) 346-3310 (INTERNATIONAL)




                                           4
